Citation Nr: 1142366	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-14 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic low back syndrome with degenerative disc disease (DDD), T11-S1, thoracolumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from April 1950 to February 1954 and from March 1954 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO, in pertinent part, denied an evaluation in excess of 20 percent for chronic low back syndrome.  

In a December 2009 supplemental statement of the case (SSOC), the RO attempted to recharacterize the service-connected low back disability as "degenerative changes, lumbosacral spine."  In April 2010, the Board remanded the claim, directing the agency of original jurisdiction (AOJ) to prepare a rating decision that properly coded any change in the service-connected disability, including any grant of DDD or arthritis.  The Board also directed the AOJ to schedule the Veteran for a VA examination to clarify whether the Veteran had any neurologic deficiencies associated with his low back disability.

In June 2010, the RO/AOJ scheduled the Veteran for a VA examination, which noted some sensory and motor impairment in his left lower extremity.  In an October 2010 rating decision, the Remand & Rating Development Team at the RO in Huntington, West Virginia, granted a separate 10 percent rating for radiculopathy of the left lower extremity, effective June 18, 2010.  Pursuant to the Board's remand directives, the RO also recharacterized the service-connected low back disability as "chronic low back syndrome with degenerative disc disease, T11-S1, thoracolumbar spine" and properly coded it on the rating sheet.  Hence, the Board finds that the RO/AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board also notes that the claims file includes an informal claim for service connection for asbestosis that was filed in April 2008.  It does not appear that any development has been done on this claim and since this matter has not been adjudicated by the RO, the Board does not have jurisdiction over it.  It is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a TDIU due to service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic low back syndrome with DDD, T11-S1, thoracolumbar spine, was manifested by chronic pain and limitation of motion; at worst, forward flexion of the lumbar spine was limited to 50 degrees and was estimated to be limited to 40 degrees during flare-ups; there was no ankylosis of the thoracolumbar spine and no incapacitating episodes of intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic low back syndrome with DDD, T11-S1, thoracolumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.59, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in July 2004, October 2008, and December 2009.  Subsequently, the claim was readjudicated in an October 2010 SSOC.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  Moreover, the Veteran has been afforded appropriate and adequate VA examinations as they reflect pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  As such, we find that another VA examination is not needed to make a determination for the claim herein decided. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim herein decided.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).  Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, uniform ratings are warranted based on similar symptomatology throughout the appeal period.

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the claim and continues to the present time.

The Veteran's service-connected low back disability has been evaluated under DC 5237, for lumbosacral strain.  38 C.F.R. § 4.71a (2011).  As noted above, the Veteran has also been diagnosed and service-connected for DDD or IVDS, which is evaluated under DC 5243. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

In addition, when determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59. 

Factual Background

The report of an August 2004 VA examination reflects the Veteran's complaints of constant pain across both sides of his lower back and stiffness.  He also endorsed numbness in front of his thighs since undergoing surgery for colon cancer two years prior.  It was noted that was this related to meralgia paresthetica, compression of the anterior cutaneous nerve of the thighs.  The Veteran said it was difficult for him to tie his shoelaces or put on socks and that the pain was aggravated by prolonged sitting.  He said that walking was not painful and he was able to drive, but not long distances.  He had not been prescribed any bed rest in the past year.

On physical examination, the Veteran walked with a normal gait.  Lumbar lordosis was normal.  Range of motion of the thoracolumbar spine was limited to 80 degrees on forward bending, 30 degrees on extension, 20 degrees on right and left lateral bending, and 50 degrees on right and left rotation.  The examiner opined that he/she suspected no additional loss of range of motion of the lumbosacral spine under conditions of normal use.  There was no guarding observed during the examination.  On neurologic examination, deep tendon reflexes were 2+ in the lower extremities and symmetrical.  Besides a slight loss of sensation in the front of both thighs, there was no sensory impairment.  Motor examination was also normal and straight leg raising was negative bilaterally.  X-rays revealed disc space narrowing at the L1-L2, L3-L4, and L4-L5 levels.  The diagnosis was chronic low back pain due to degenerative changes of the lumbosacral spine without evidence of lumbosacral radiculopathy.  The examiner opined that the loss of sensation in front of the thighs was unrelated and was due to meralgia paresthetica. 

Private medical records from Dr. Szabo dated from October 2005 through October 2006 reflect that the Veteran received epidural steroid injections and lumbar facet injections.  In October 2005, he reported low back pain at an 8 on a scale of 10.  It was noted that there was tenderness over the lumbosacral junction and decreased range of motion.  Motor strength was intact.  In November 2005, he described stiffness with movement in his low back and an aching sensation, but he denied pain.  There was tenderness over the lower back, but no neurological deficits.  Similar symptoms and findings were reported in December 2005.  In June 2006, the Veteran denied having any pain at rest, but described significant limitation in his range of motion, such as difficulty tying his shoes.  On physical examination, there was markedly decreased lumbar range of motion, but no gross motor or sensory deficits.  Similar symptoms and findings were reported in September 2006 and October 2006.  The Veteran also described having problems reaching behind him for hygienic purposes.

Private medical records from Dr. Pappas dated from September 2005 through November 2006 note similar complaints and findings, but also include some neurologic abnormalities.  In September 2005, motor strength in the lower extremities was generally normal, but there was diminished strength (4/5) in the tibialis anterior and extensor hallucis longus (EHL) (these muscles primarily function to invert and dorsiflex the foot).  Sensory examination revealed diffuse changes in the L4-L5 and L5-S1 dermatomes.  A September 2005 magnetic resonance imaging (MRI) showed advanced degenerative disease in the lumbar region with disc space narrowing and neural foraminal narrowing.  A September 2005 X-ray showed degenerative spondylosis, particularly at the L4-L5 and L5-S1 levels, probably resulting in some component of neural foraminal narrowing in association with significant facet disease.  It was also noted that there was probably some component of spinal canal narrowing at these levels related to osteophyte formation.  In a September 2005 letter, Dr. Pappas described the Veteran's diagnosis as advanced discogenic disease and neural foraminal narrowing at the L4-L5 and L5-S1 levels.  

Follow-up records from Dr. Pappas reflect similar findings in December 2005 and August 2006.  In October 2006, neurologic function was noted to be improved with motor strength in the tibialis anterior and EHL at 4+/5.  In November 2006, it was noted that the Veteran had exhausted nonoperative care with epidural and facet injections and that neurological function remained unchanged.  The physician indicated that surgical reconstruction would be warranted.

The report of the May 2008 VA examination reflects the Veteran's complaints of low back pain, which did not radiate significantly but did extend somewhat into his left thigh.  He reported flare-ups occurring once a month, lasting for a day or so.  It was noted that he had some numbness in his anterior thighs associated with meralgia paresthetica, but no additional sensory or motor deficits in the lower extremities.  During flare-ups, he reported having difficulty cleaning his bottom and tying his shoes.

On physical examination, the Veteran had a normal gait.  While standing, lumbar lordosis was markedly reduced.  Range of motion of the thoracolumbar spine was limited to 60 degrees on forward flexion, 0 degrees of extension, 10 degrees on right and left lateral flexion, and 20 degrees on right and left rotation.  On three repetitions, the Veteran was somewhat guarded while bending forward, but was able to maintain his range.  There was no fatigability, lack of endurance, or any aggravation or pain or any addition loss of range of motion during testing.  It was noted that motion was somewhat painful and paraspinal tenderness was also noted.  Straight leg raising was negative.  Deep tendon reflexes of the knees and ankles were 1+ and symmetrical.  There was a slight sensory impairment in front of the left thigh in the distribution of the anterior cutaneous nerve of the thigh; however, there was no dermatomal type of sensory impairment in the lower extremities.  X-rays showed severe DDD at L4-5 and worsening DDD at L3-L4 and L5-S1.  Anterior osteophytes were also noted throughout the lumbar region.  The diagnosis was degenerative joint disease with loss of range of motion and chronic low back pain but without clinical evidence for lumbosacral radiculopathy.  The examiner also noted that the Veteran had markedly decreased range of motion in the lumbar spine and that it was possible there this was further decreased during flare-ups.  The examiner opined that it was "quite likely, perhaps 20% more but that is all speculative."

In a June 2009 record, Dr. Eyster, a private neurosurgeon, noted that the Veteran had some tenderness in the lumbar area, S1, and limitation of motion of the lumbar spine.  Neurovascular examination was unremarkable.  After reviewing X-rays and a lumbar MRI, the impression was severe degenerative lumbar spondylosis with symptomatic spinal claudication.  

The report of an October 2009 VA examination reflects that the Veteran retired in April 1993 and kept himself busy during his retirement.  He complained of low back pain, sometimes radiating into the left lower extremity to the knee.  He said he avoided any activity that might aggravate his pain such as bending, lifting, and tying his shoelaces.  He reported that he had about 20 flare-ups lasting a couple of days in the last 12 months.  When the pain was very severe, he had difficulty walking and usually stayed home.  Usually he was able to walk reasonable distances and could drive.  

On physical examination, the Veteran's gait was slow, but essentially normal.  It was noted that he walked with some trunk guarding.  While standing, lumbar lordosis was markedly reduced.  Range of motion of the thoracolumbar spine was limited to 50 degrees on forward flexion, 0 degrees on extension, 10 degrees on right and left lateral flexion, and 20 degrees on right and left rotation.    With three repetitions, the lumbar segment became slightly kyphotic (rounded), but there was no additional loss of range of motion or significant aggravation of pain.  There was some paraspinal tenderness noted in the lower lumbar area and slight positive left leg raise at 80 degrees.  The examiner was unable to elicit either ankle or knee jerk.  There was slight sensory impairment in the front of the left thigh in the distribution of the anterior cutaneous nerve.  There was no other dermatomal sensory impairment in the lower extremities.  There was no focal muscle atrophy or weakness in the lower extremities.  The diagnosis was severe degenerative changes of the lumbosacral spine with disc space narrowing at the L3-L4, L4-L5, and L5-S1 levels but with spondylolysis or spondylolisthesis and without objective evidence of any lumbosacral radiculopathy.  The examiner opined that it was possible that during flare-ups, the Veteran had additional pain and additional loss of range of motion with a feeling of fatigability; however, it would be mere speculation to guess the degree of such impairment.  

The report of the June 2010 VA examination reflects the Veteran's complaints of low back pain radiating into his left lower extremity to his foot.  His pain was aggravated by bending, lifting, or prolonged sitting.  He was able to walk reasonable distances and drive with frequent breaks.  He said his wife did most of the chores and he was able to take care of most of his self-care, but had difficulty cleaning his bottom and putting on his shoes and socks.  He said he had numbness in front of his left high and somewhat in the left leg.  He reported having 30 flare-ups in a year lasting a day or two.  He said he had extreme difficulty with stairs.  

On physical examination, the examiner noted that it took the Veteran's full effort to get into and out of his chair.  He walked at a slower pace, but with essentially normal gait.  Range of motion of the thoracolumbar spine was limited to 50 degrees on forward flexion, 0 degrees on extension, 10 degrees on right and left lateral flexion, and 20 degrees on right and left rotation.  With three repetitions, the Veteran was guarded and slow, but there was no additional loss of range of motion or significant aggravation of pain.  There was significant guarding and paraspinal tenderness.  Straight leg raise was positive on the left at 80 degrees.  The examiner was unable to elicit either ankle or knee jerk.  There was some sensory impairment in front of the left thigh as well as L4.  There was also some sensory impairment over the outside of the left leg in the L5 dermatome.  On motor power testing, there was slight weakness of the left foot toe dorsiflexion.  The diagnosis was severe degenerative joint disease of the lumbosacral spine with disc space narrowing at multiple levels with left L4-L5 radiculopathy with chronic severe pain.  It was noted that the Veteran was not working and could not be expected to work given his current condition.  The examiner opined that during flare-ups, the Veteran would have additional loss of range of motion and pain, but that it would be speculation to guess the degree of such additional impairment.

Analysis

Based on the evidence above, the Board finds that the Veteran does not meet the criteria for a 40 percent rating for service-connected low back disability.  

In order to warrant a higher evaluation, there must be evidence of favorable ankylosis of the entire thoracolumbar spine or the functional equivalent of limitation of flexion to 30 degrees or less.  See, DeLuca.  The lay and medical evidence reflects that the symptoms of the Veteran's low back disability more nearly approximate those listed in the criteria for a 20 percent rating under the General Rating Formula.  In this regard, the Board points out that there is no evidence of ankylosis of the thoracolumbar spine, favorable or unfavorable.  Furthermore, on August 2004 VA examination, forward flexion was limited to only 80 degrees; on May 2008 VA examination, forward flexion was limited to 60 degrees; on October 2009 and June 2010 VA examinations, forward flexion was limited to 50 degrees.  The same VA physician examined the Veteran during each of these examinations.  With repeated testing, the examiner indicated that there was no additional loss of range of motion or other impairment.  

The VA examiner also indicated that additional loss of range of motion, pain, and fatigability was possible during flare-ups, but that it would be mere speculation to guess the degree of such additional impairment.  At one point, however, in the May 2008 VA examination report, the examiner opined that it was "quite likely, perhaps 20 % more but that is all speculative."  The Board recognizes that additional impairment during flare-ups is often difficult for VA examiners to assess.  In this case, even assuming that the Veteran has an additional 20 percent loss of forward flexion during flare-ups, forward flexion would be limited to 40 degrees.  Hence, even assuming additional impairment during flare-ups, the Veteran's low back disability still does not warrant more than a 20 evaluation under the General Rating Formula.  

The Board has also considered the Veteran's credible statements concerning his functional impairment.  His description of having difficulty putting on his shoes and socks and tying his shoelaces relates to functional impairment and the range of motion criteria set forth in the general rating formula.  The Board finds that such descriptions are consistent with a 20 percent rating and the range of motion testing outlined above.  

The Board has also considered the criteria set forth in the Formula for Rating IVDS Based on Incapacitating Episodes.  During the most recent June 2010 VA examination, the Veteran indicated that he had approximately 30 flare-ups in the past year lasting one or two days.  Notwithstanding the Veteran's reports of flare-ups, the Board notes that the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant a higher, 40 percent evaluation (i.e., incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months).  

The Board also finds that the VA examinations discussed above were adequate because, as shown by the extensive factual discussion, they were based on consideration of the Veteran's prior medical history in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

As regard associated neurologic abnormalities or chronic neurologic manifestations, as noted above, the RO granted a separate 10 percent evaluation for radiculopathy of the left lower extremity in an October 2010 rating decision.  The Veteran has not expressed disagreement with that decision and the evidence does not indicate that he has any other neurologic deficits associated with his low back disability.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the AMC referred the case to the Director of Compensation Service (formerly Compensation and Pension Service) to determine whether an extraschedular rating was warranted.  In October 2011, the Director determined that no unusual or exceptional disability pattern has been demonstrated that would render inapplicable the regular rating criteria and that an extra-schedular evaluation was not warranted.  

The Board also finds that the symptoms of the Veteran's low back disability are fully contemplated by the applicable rating criteria.  The spine criteria focus on the range of motion of the low back and assume that there will be other symptoms that contribute to loss of range of motion, such as the pain, stiffness, and weakness as described by the Veteran.  This is reflected in part by the preface to the general rating formula, which indicates that the ratings are for application with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Furthermore, the rating criteria reasonably describe his disability level and symptomatology and provide for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section provides a basis upon which to assign any higher disability rating for his low back disability.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

A rating in excess of 20 percent for chronic low back syndrome with DDD, T11-S1, thoracolumbar spine, is denied.


REMAND

The Board points out that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  

In this case, the June 2010 VA examination report reflects that the Veteran had previously worked as a welder, a mechanic, and a school supervisor.  He retired in April 1993.  The report also notes "[the Veteran] is currently not working and cannot be expected to work given his current condition."  The Board finds that this examination report reasonably raises the issue of a TDIU due to service-connected low back disability.  However, as this matter has not been considered by the AOJ, and the Veteran has not been provided notice regarding the evidence necessary to substantiate such a claim, a remand is necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

After providing appropriate notice to the Veteran, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


